Title: To John Adams from Samuel Allyne Otis, May 1793
From: Otis, Samuel Allyne
To: Adams, John


 The Vice President of the United States of America—
Sir,
Cape Francois May 1793:

Fully impressed with a sense of your Goodness and Candor, I am induced to observe that having taken the liberty to express my thoughts to the President of the United States on the appointment of a Consul to the Island of St. Domingo, and to solicit the appointment (having resided in this country seven years and having been two years establish’d in business here) and I have to request your interest in procuring me the above appointment: with assurances of my every exertion to prove myself worthy of the confidence reposed in me, and of the honor of subscribing myself with the utmost Respect, / Sir, / Your very respectful / and / very huml Servt.
Saml. A: Otis Junr.